DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0013703 to Yokozawa et al. (Yokozawa hereinafter) in view of US PGPub 2012/0171062 to Kodama et al. (Kodama hereinafter), US PGPUb 2016/0201665 to Hirata (Hirata), and US PGPub 2005/0221147 to Shioya et al. (Shioya).
Regarding claims 1 and 15, Yokozawa teaches a fluid system (1, see Fig. 1) including a fluid actuating region with a fluid guiding unit (13).  Yokozawa further teaches a fluid channel (4) having a plurality of branch channels (4a-4h) in communication with the fluid guiding unit (13) such that a fluid is split by the branch channels and a required amount of the fluid is determined and distributed, a convergence chamber (2), and a plurality of valves (6a-6h) disposed in the branch channels to control flow therein.  Yokozawa teaches that the valves (6a-6h) are controlled by a controller (paragraph 48) and that the system is provided as a substantially integrated structure (see Fig. 4).
Yokozawa does not teach the limitations of the particular pump of claim 1.  Kodama teaches a piezoelectric pump generally, and particularly teaches a fluid guiding unit (111) including an inlet plate (95) with an inlet aperture (97), a substrate (91), a resonance plate (51) with a central aperture and defining a first chamber (92) with the resonance plate, an actuating plate (60) having a suspension part (41), an outer frame part (61), an interspace (crossed by 62), a piezoelectric member (42), and an outlet plate (54) with an outlet aperture (55), with a gap (53) between the resonance plate (51) and actuating plate (61) defined as a second chamber, a third chamber above the actuating plate (e.g. 53C, 71), where the piezoelectric member causes bending (paragraph 10) in resonance to form a pressure difference to transport fluid as claimed.  Kodama teaches that this pump is of advantageously small size and high pressure level and flow rate (paragraph 20). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the pump of Kodama for the fluid guiding unit of Yokozawa, essentially by routing the inlet flows (from 5a/5b) of Yokozawa to the inlet (97) of the Kodama pump, and aligning the Kodama outlet (55) with the piston bore (14) of Yokozawa.
Additionally, the previously applied references do not teach the limitation of a pressure sensor.  Hirata teaches another pump and distribution system generally, and particularly teaches control of the pump using a pressure sensor (121) in a receptacle similar to the convergence chamber of Yokozawa.  Therefore, it would have been obvious to one of ordinary skill in the art to use a pressure sensor as taught by Hirata in the system of Yokozawa in order to provide data for pressure based control as taught by Hirata.
Finally, the previously applied references do not teach the limitation of a valve as claimed.  Shioya teaches a valve element (Fig. 1) with a base (30) having a first passage (1), a second passage (2) separate from the first, a piezoelectric actuator comprising a carrier plate (3) and a piezoelectric plate (7), a valve chamber (29) formed between the base and the actuator and having first and second outlets (i.e apertures formed in the wall defining the valve chamber), and a linking rod (5) disposed through the second outlet (6) and having a greater diameter than the second outlet, all configured such that actuation of the piezoelectric actuator (7) drives deformation of the carrier plate and opens the valve.  Shioya teaches that this valve structure is simple and easily miniaturized (paragraph 17).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the valves of Yokozawa with valves as taught by Shioya in order to utilize simple and appropriately sized valves.  Regarding the communication with the branch channels, this limitation arises from the location of the valve in the combined system in a straight replacement of the original valves of Yokozawa.  Regarding the limitation of the piezoelectric ceramic plate, the examiner notes that while Shioya does not discuss piezoelectric ceramics particularly, the art is generally aware of piezoelectric ceramics (e.g. as in Hirata paragraph 130) and their use here does not patentably distinguish over the combined references due either to inherency or the simple selection of a known alternative material.  Lastly, regarding the limitation of the communication between the first outlet and passage on the one hand and between the second outlet and second passage on the other, the claim is not specific as to the orientation of the first and second passages with respect to the upstream and downstream sides of the branch channels.  Furthermore, as the entire fluid path through the valve is contiguous when the valve is open, the first and second passages and outlets are considered to be in mutual fluid communication.  As such, the valves of the claimed invention do not patentably distinguish over the Shioya valve in combination with the branch channels of Yokozawa.
Regarding claim 4, Yokozawa does not teach a plurality of fluid guiding units, connected in series and parallel.  Hirata teaches that a plurality of pumps may be provided in parallel and series (see Fig. 17) to provide a sufficient flow rate (paragraph 202).  Therefore, one of ordinary skill in the art to provide multiple pumps as taught Kodama to the system of Yokozawa as taught by Hirata in order to provide sufficient flowrate.
Regarding claim 5, the combined references do not teach the particular limitation of a ring-shaped arrangement of fluid-guiding units.  However, a plurality of such units is taught (see above discussion of claim 4).  As such, the arrangement of the units is simply a matter of design choice having no effect on the functioning of the apparatus and is therefore obvious.
Regarding claims 7 and 8, Yokozawa teaches that the size of the channels is preset.  As such, these preset sizes inherently limit and control the amount of fluid to be transported respectively.
Regarding claims 12-14, Yokozawa teaches that the branch channels (4a-4h) are parallel and arranged in a series (e.g. from a to h).

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.
With respect to applicant's argument that Yokozawa does not teach an integrated structure, the examiner disagrees.  The applicant argues that "[s]ince Yokozawa fails to disclose or teach the position of the drive actuator" it fails to teach an integrated structure.  However, the term "integrated structure" does not, on its face, place any requirement on the positioning of a drive actuator.  Additionally, the claim does not include the term "drive actuator" and the applicant has not indicated what element of the claimed invention corresponding thereto is supposedly missing from Yokozawa.  As such the applicant's argument lacks a basis in the claims.  Furthermore, the applicant's specification is not prescriptive as to the scope of the term "integrated structure", and only describes the term as a number of elements (not including a "drive actuator") being "systematically packaged on a substrate to form a miniature integrated structure" (paragraph 22). First, the examiner notes a distinction exists between a "miniature integrated structure" and an "integrated structure" which leaves uncertain whether the limitation in the claim is synonymous with that in the specification.  Second and more importantly, the applicant has not made clear whether the term in the specification defines and limits the use of the term in the claims.  As such, the examiner must interpret the claim language without importing limitations from the specification.  This leads to a broader interpretation of the term which encompasses a number of different structural layouts such as the one taught by Fig. 4 of Yokozawa.  The examiner therefore maintains that the claimed invention is obvious in view of the cited references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 May 2022